Morgan Keegan & Company, Inc. 2010 Convenience Store & Distributor Conference Terrance M. Marks, President and CEO Mark R. Bierley, SVP and CFO October 5, 2010 Safe Harbor Statement Some of the statements in this presentation constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than those of historical facts included herein, including those related to the company’s financial outlook, goals, business strategy, projected plans and objectives of management for future operations and liquidity, are forward-looking statements.These forward-looking statements are based on the company’s plans and expectations and involve a number of risks and uncertainties that could cause actual results to vary materially from the results and events anticipated or implied by such forward- looking statements.Please refer to the company’s Annual Report on Form 10- K and its other filings with the SEC for a discussion of significant risk factors applicable to the company.In addition, the forward-looking statements included in this presentation are based on the company’s estimates and plans as of the date of this presentation.While the company may elect to update these forward-looking statements at some point in the future, it specifically disclaims any obligation to do so. 2 Leading convenience store retailer concentrated in the southeastern United States 3 Note:Map is illustrative 1,638 Stores Located in Eleven Southeastern States as of October 3, 2010 Key Strategies 4 nImprove comp sales and merchandise gross margin with focus on Coffee and Meals & Snacks nInvest in technology to drive effectiveness and efficiency n2% to 4% annual store growth target nAccelerate EBITDA and cash flow growth 5 Why Meals & Snacks? (1)Pantry represents twelve months ending June 2010 total merchandise gross margin (2)Industry data is foodservice only for Calendar Year 2009 and Industry source is NACS SOI 1 2 Gross Margin Comparison Focused on capturing the foodservice opportunity 6 (1)Pantry Foodservice includes Fast Foodservice, Self-Service Fast Foods and Beverages and is for FY2009 (2)Industry Data is for Calendar Year 2009 and Industry source is NACS Industry2 Pantry1 17% 9% Foodservice Mix of Total Inside Sales 7 Why Coffee? Industry Foodservice Sales Mix Source:Convenience Store News 2009 Extended Foodservice Study.Figures based on annual 2008 average per store sales and rounded to nearest 5% interval 8 DISPENSING PREPARATION Bean Street Coffee Focus 9 16oz 20oz 24oz 12oz 16oz 20oz 24oz CUPS ASSORTMENT Bean Street Coffee Focus 10 Bean Street Coffee Focus Coffee Hospitality Associate 11 Getting the word out Sampling Strategic Partnerships Digital Relationship Marketing “Battle for Bean Street” Radio FRESH focus on breakfast, lunch, all day snacks Lunch Breakfast Snacks Fast, Friendly and Clean Platform 13 FRESH Program Highlights 14 nEstimated $30-45K average investment per store nExpect 20% cash on cash returns nCoffee is King nBreakfast, lunch and all day snack occasions nFast, Friendly and Clean foundation n100 stores completed by end of calendar 2010 n400-500 stores completed by end of calendar 2011 Financials Focus Roll-out Systems investment to drive effectiveness and efficiency 15 nSite-level optimization n10 bps $2 million nRoll-out underway, Q2 completion nPCI Compliant nPromotional flexibility nCapturing item level detail nMulti-phase initiative -Phase 1: Task Management, launching Q1 2011 -Phase 2: Labor Scheduling -Phase 3: Time and Attendance KSS Gas Pricing Point of Sale Workforce Management High degree of fragmentation presents continued consolidation opportunities 16 79% of U.S. Convenience Stores are Single Stores or Small Chains 145,000 Total U.S. C-Stores Source:U.S. Convenience December 2009 Store Count (Gas and Non-Gas) from NACS/TDLinx 17 Low C-Store Channel Density1 Geographic Diversification Pantry Site2 Presto Site Source:U.S. Convenience December 2009 Store Count (Gas and Non-Gas) from NACS/TDLinx (1) Stores per 10,000 residents from U.S. Census Bureau 2009 population estimates (2) Pantry store counts as of October 3, 2010 History of consistent cash flows & EBITDA generation 18 ($ in mm) ($ in mm) Reported EBITDA Operating Cash Flow Fiscal Year Fiscal Year Fuel comprises the majority of revenue 19 Revenue Split: Merchandise vs. Fuel ($ in mm) Fiscal Year Gross profit is driven by merchandise 20 Gross Profit Split: Merchandise vs. Fuel ($ in mm) Fiscal Year Oil price changes drive volatility in quarterly retail gasoline margins 21 Source:Energy Information Administration.Data represents daily average futures contract price per barrel of light sweet crude (contract 1) and CPG is net of credit card fees and repairs and maintenance FY2006 FY2007 FY2008 FY2009 FY2010 ¢ Annual CPG tends to remain relatively stable 22 Fiscal Year Note:Shaded area represents average historical CPG range and CPG is net of credit card fees and repairs and maintenance. Annual Net CPG Margins Typically Range from 12.0¢ to 13.5¢ Historical averages reinforce the stability 23 Historical CPG Averages Note:Historical averages are non-weighted averages of each fiscal year.FY 2010 is year-to-date June.CPG is net of credit card fees and repairs and maintenance ¢ Financial Flexibility 24 nMeaningful liquidity }$215 million in cash-on-hand }$225 million revolver - $0 drawn, approximately $139 million available after LOCs nLong-term debt profile; earliest maturity is the convertible debt in November 2012 nCovenant-light bank facility }6.25x Adj. Net Debt / EBITDAR Leverage }2.25x Interest Coverage Note:Balance Sheet data as of June 24, 2010 Key Strategies 25 nImprove comp sales and merchandise gross margin with focus on Coffee and Meals & Snacks nInvest in technology to drive effectiveness and efficiency n2% to 4% annual store growth target nAccelerate EBITDA and cash flow growth Reconciliation of Non-GAAP Measures 26 Adjusted EBITDA & EBITDA Reconciled to Net Income Reconciliation of Non-GAAP Measures 27 Adjusted EBITDA & EBITDA Reconciled to Cash Flows
